Title: To Thomas Jefferson from Laumoy, 7 July 1785
From: Laumoy, Jean Baptiste Joseph, Chevalier de
To: Jefferson, Thomas



Monsieur
pithiviers le 7 juillet 1785.

Je viens de recevoir une lettre de Mr. de Gouvion, qui me mande que les nouveaux Certificats, que nous attendions, des Sommes qui nous sont dues par les Etats unis, sont actuellement entre vos mains. Comme Je ne puis pas aller à Paris dans ce moment-ci, oserois-je vous prier de vouloir bien m’envoyer celui qui me concerne, par la poste, à pithiviers en Gatinois, où je demeure.
Comme Mr. de Gouvion me mande aussi, qu’il y a encor quelqu’erreur dans les derniers comptes d’après lesquels ces nouveaux certificats ont été faits, je vous serois infiniment obligé de vouloir bien, me mander le nom d’un des Messieurs, of the treasury Board at Newyork, afin que je puisse m’adresser à eux, leur faire observer l’erreur, et la faire corriger s’il est possible.
J’ai l’honneur d’être avec Respect Monsieur, Votre très humble et très obéîssant Serviteur,

Laumoy
Lt. Colel. d’Infanterie.

 